Exhibit 10.5

AMENDMENT ONE

CONAGRA FOODS, INC. EXECUTIVE INCENTIVE PLAN (1999)

ConAgra Foods, Inc., a Delaware corporation (the “Company”), granted to
participants awards pursuant to the ConAgra Foods, Inc. Executive Incentive Plan
(1999). It is desirable to amend the Plan to avoid the need to comply with
Section 409A of the Internal Revenue Code of 1986 as amended from time to time
(the “Code”).

The Plan is amended, effective January 1, 2009 as follows:

 

1. The following sentence is added at the end of the third paragraph under
“Awards”:

Unless the Committee specifies otherwise in the terms of an Award, payment shall
be made on or before the later of (a) the fifteenth day of the third month that
begins after the month containing the end of the fiscal year for which
performance is certified, or (b) the fifteenth day of the third month that
begins after the end of the Participant’s tax year in which the end of the
fiscal year for which performance is certified occurs.

 

2. A new heading and paragraph is added at end as follows:

Code Section 409A

Unless the Committee expressly determines otherwise, outstanding Awards are
intended to be exempt from Code Section 409A as short-term deferrals and,
accordingly, the terms of any outstanding Awards shall be construed to preserve
such exemption. To the extent the Committee determines that Code Section 409A
applies to a particular Award granted under the Plan, then the terms of the
Award shall be construed and administered to permit the Award to comply with
Code Section 409A. In the event anyone is subject to income inclusion,
additional interest or taxes, or any other adverse consequences under Code
Section 409A (“Non-compliance”), then neither the Company, the Committee, the
Board nor its or their employees, designees, agents or contractors shall be
liable to any Participant or other persons in connection with any
Non-compliance, except to the extent the Non-compliance was the direct result of
any Company action or failure to act that was under taken in bad faith.

 

109



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this document is executed on the date set forth below.

 

CONAGRA FOODS, INC. By:  

/s/ Charles Salter

Title:   Vice President, Human Resources Date:   September 25, 2008

 

110